


110 HR 6721 IH: Farmland Preservation and Land

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6721
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Bishop of New
			 York introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  unlimited exclusion from transfer taxes for certain farmland and land of
		  conservation value, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Farmland Preservation and Land
			 Conservation Act of 2008.
		2.Transfer tax
			 exclusion for certain farmland and land of conservation value
			(a)Estate
			 tax
				(1)In
			 generalPart IV of subchapter
			 A of chapter 11 of the Internal Revenue Code of 1986 (relating to gross estate)
			 is amended by inserting after section 2058 the following new section:
					
						2059.Farm and
				conservation land
							(a)In
				generalFor purposes of the tax imposed by section 2001, the
				value of the taxable estate shall be determined by deducting from the value of
				the gross estate an amount equal to the adjusted value of the qualified farm or
				conservation land included in the estate.
							(b)Estates to which
				section appliesThis section shall apply to an estate if—
								(1)the decedent was
				(at the date of the decedent’s death) a citizen or resident of the United
				States, and
								(2)the executor
				elects the application of this section and files the agreement referred to in
				subsection (d)(2) with respect to the qualified farm or conservation
				land.
								(c)DefinitionsFor
				purposes of this section—
								(1)Qualified farm
				or conservation landThe term qualified farm or
				conservation land means any real property—
									(A)which is located
				in the United States,
									(B)which, on the date
				of the decedent’s death, was being used—
										(i)as
				a farm for farming purposes (within the meaning of section 2032A(e)), or
										(ii)exclusively for
				conservation purposes (within the meaning of section 170(h)),
										(C)with respect to
				which there is a recorded covenant which prevents any use of such land which is
				inconsistent with the uses described in subparagraph (B), and
									(D)which is designated in the agreement
				referred to in subsection (d)(2).
									(2)Adjusted
				valueThe term adjusted value means the value of the
				qualified farm or conservation land for purposes of this chapter, reduced by
				the amount allowable as a deduction under paragraph (4) of section
				2053(a).
								(d)Election;
				agreement
								(1)ElectionThe
				election under this section shall be made on the return of the tax imposed by
				section 2001. Such election shall be made in such manner as the Secretary shall
				by regulations prescribe. Such an election, once made, shall be
				irrevocable.
								(2)AgreementThe
				agreement referred to in this paragraph is a written agreement signed by each
				person in being who has an interest (whether or not in possession) in any
				property designated in such agreement consenting to the application of
				subsection (e) with respect to such property.
								(3)Modification of
				election and agreement permittedThe procedures prescribed under
				section 2032A(d)(3) shall apply for purposes of this subsection.
								(e)Tax treatment of
				dispositions and inconsistent usesIn the case of a decedent’s
				estate which includes qualified farm or conservation land with respect to which
				there is a covenant described in subsection (c)(1)(C) (including such a
				covenant made by a prior decedent)—
								(1)Imposition of
				additional estate taxIf, at any time after the decedent’s death
				and before the death of the heir—
									(A)the heir disposes
				of any interest in qualified farm or conservation land and the person acquiring
				such interest is not subject to the covenant described in subsection (c)(1)(C),
				or
									(B)the heir uses such
				land in any manner which violates the terms of such covenant,
									then,
				there is hereby imposed an additional estate tax.(2)Amount of
				additional tax
									(A)In
				generalThe amount of the
				additional tax imposed by paragraph (1) with respect to any interest shall be
				the amount equal to the sum of—
										(i)the adjusted tax difference with respect to the estate, and
										(ii)interest at the underpayment rate
				established under section 6621 on the amount determined under clause (i) for
				the period beginning on the due date for filing the estate tax return.
										(B)Adjusted tax
				difference with respect to estateFor purposes of this
				subsection, the term adjusted tax difference with respect to the
				estate means the excess of—
										(i)what would have been the estate tax liability if the fair market value of the
				interest at the time of the disposition or use described in paragraph (1),
				over
										(ii)the estate tax
				liability.
										For
				purposes of this subparagraph, the term estate tax liability means
				the tax imposed by section 2001 reduced by the credits allowable against such
				tax.(3)Certain
				additional rules to applyRules similar to the rules of
				paragraphs (2)(D), (2)(E), (3), (4), (5), and (8) of section 2032A(c) shall
				apply for purposes of this subsection.
								(4)Income tax
				treatment of dispositionsFor
				purposes of chapter 1, in any case in which an additional tax is imposed by
				this subsection by reason of any disposition or use of an interest, such
				interest (if not otherwise disposed of in a transaction in which gain is
				recognized) shall be treated as sold at its fair market value at the time of
				the disposition or use, and gain shall be recognized notwithstanding any
				provision of subtitle A.
								(f)BasisFor purposes of this title, the basis of
				any qualified farm or conservation land which is included in the estate of a
				decedent pursuant to
				subsection (a) shall be the adjusted
				basis of such qualified farm or conservation land on the date of the decedent’s
				death.
							(g)Certain
				additional rules To applyFor purposes of this section, rules
				similar to the following rules shall apply:
								(1)Certain real
				property includedSection 2032A(e)(3)(A).
								(2)Definitions of
				farm and farming purposesParagraphs (4) and (5) of section
				2032A(e).
								(3)Property acquired
				from decedentSection 2032A(e)(9).
								(4)Community
				propertySection 2032A(e)(10).
								(5)Bond in lieu of
				personal liabilitySection 2032A(e)(11).
								(6)Special rule for
				woodlandsSection 2032A(e)(12).
								(7)Statute of
				limitationSection 2032A(f).
								(8)Special rules for
				involuntary conversions of real propertySection 2032A(h).
								(9)Exchanges of
				qualified real propertySection 2032A(i).
								(h)Cross
				referenceSee section 6324C for special lien on farm and
				conservation
				land.
							.
				(2)Special lien for
			 farm and conservation landPart II of subchapter C of chapter 64
			 of such Code (relating to liens) is amended by inserting after section 6324B
			 the following new section:
					
						6324C.Special lien
				on farm and conservation land
							(a)General
				ruleIn the case of qualified
				farm or conservation land (within the meaning of section 2059(c)(1)) with
				respect to which an election is in effect under section 2059(b)(2) or section
				2524(a) or pursuant to section 2611(b)(2), an amount equal to the adjusted
				value attributable to such land (within the meaning of section 2059(c)(2))
				shall be a lien in favor of the United States on such land.
							(b)Period of
				lienThe lien imposed by this section shall arise at the time an
				election is filed under section 2059 and shall continue with respect to such
				qualified farm or conservation land until the earlier of—
								(1)such land is
				transferred to a qualified organization (as defined in section
				170(h)(3)),
								(2)the liability for
				tax under subsection (e) of section 2059 with respect to such land has been
				satisfied or has become unenforceable by reason of lapse of time, or
								(3)it is established
				to the satisfaction of the Secretary that no further tax liability may arise
				under section 2059(e) with respect to such land.
								(c)Certain rules
				and definitions made applicable
								(1)In
				generalThe rule set forth in
				paragraphs (1), (3), and (4) of section 6324A(d) shall apply with respect to
				the lien imposed by this section as if it were a lien imposed by section 6324A.
								(2)Qualified farm or
				conservation landFor purposes of this section, the term
				qualified farm or conservation land includes qualified replacement
				property (within the meaning of section 2032A(h)(3)(B)) and qualified exchange
				property (within the meaning of section 2032A(i)(3)).
								(d)Substitution of
				security for lienTo the extent provided in regulations
				prescribed by the Secretary, the furnishing of security may be substituted for
				the lien imposed by this
				section.
							.
				(b)Conforming and
			 clerical amendments
				(1)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , and, and by inserting after paragraph (36) the following new
			 paragraph:
					
						(37)to the extent provided in section
				2059(f).
						.
				(2)The table of
			 sections for part III of subchapter A of chapter 11 of such Code is amended by
			 inserting after the item relating to section 2033 the following new
			 item:
					
						
							Sec. 2059. Farm and conservation
				land.
						
						.
				(3)The table of
			 sections for part II of subchapter C of chapter 64 of such Code is amended by
			 inserting after the item relating to section 6324B the following new
			 item:
					
						
							Sec. 6324C. Special lien on farm and conservation
				land.
						
						.
				(c)Gift tax
				(1)In
			 generalSubchapter C of chapter 12 of subtitle B of such Code
			 (deductions) is amended by redesignating section 2524 as section 2525 and
			 inserting after section 2523 the following new section:
					
						2524.Gift of farm
				and conservation land
							(a)In
				generalIn computing taxable
				gifts for the calendar year, there shall be allowed as a deduction in the case
				of a citizen or resident the adjusted value of all gifts made during such year
				which are qualified farm or conservation land if the donee elects the
				application of this section and files the agreement referred to in subsection
				(c)(2) with respect to the qualified farm or conservation land.
							(b)DefinitionsFor
				purposes of this section—
								(1)Qualified farm
				or conservation landThe term qualified farm or
				conservation land means any real property—
									(A)which is located
				in the United States,
									(B)which, on the date
				of the gift, was being used—
										(i)as
				a farm for farming purposes (within the meaning of section 2032A(e)), or
										(ii)exclusively for
				conservation purposes (within the meaning of section 170(h)),
										(C)with respect to
				which there is a recorded covenant which prevents any use of such land which is
				inconsistent with the uses described in subparagraph (B), and
									(D)which is designated in the agreement
				referred to in subsection (c)(2).
									(2)Adjusted
				valueThe term adjusted value means the value of the
				qualified farm or conservation land for purposes of this chapter, reduced by
				the amount allowable as a deduction under paragraph (4) of section
				2053(a).
								(c)Election;
				agreement
								(1)ElectionThe
				election under this section shall be made in such manner as the Secretary shall
				by regulations prescribe. Such an election, once made, shall be
				irrevocable.
								(2)AgreementThe
				agreement referred to in this paragraph is a written agreement signed by each
				person in being who has an interest (whether or not in possession) in any
				property designated in such agreement consenting to the application of
				subsection (d) with respect to such property.
								(3)Modification of
				election and agreement permittedThe procedures prescribed under
				section 2032A(d)(3) shall apply for purposes of this subsection.
								(d)Tax treatment of
				dispositions and inconsistent usesIn the case of a decedent’s
				estate which includes qualified farm or conservation land with respect to which
				there is a covenant described in subsection (c)(1)(C) (including such a
				covenant made by a prior decedent)—
								(1)Imposition of
				additional gift taxIf, at any time after the gift described in
				subsection (a) and before the death of the donee—
									(A)the donee disposes
				of any interest in qualified farm or conservation land and the person acquiring
				such interest is not subject to the covenant described in subsection (b)(1)(C),
				or
									(B)the donee uses
				such land in any manner which violates the terms of such covenant,
									then,
				there is hereby imposed an additional gift tax.(2)Amount of
				additional tax
									(A)In
				generalThe amount of the
				additional tax imposed by paragraph (1) with respect to any interest shall be
				the amount equal to the sum of—
										(i)the adjusted tax difference with respect to the gift, and
										(ii)interest at the underpayment rate
				established under section 6621 on the amount determined under clause (i) for
				the period beginning on the date of such gift.
										(B)Adjusted tax
				difference with respect to giftFor purposes of this subsection,
				the term adjusted tax difference with respect to the gift means
				the excess of—
										(i)what would have been the gift tax liability if the fair market value of the
				interest at the time of the disposition or use described in paragraph (1),
				over
										(ii)the gift tax
				liability.
										For
				purposes of this subparagraph, the term gift tax liability means
				the tax imposed by section 2501 reduced by the credits allowable against such
				tax.(3)Certain
				additional rules to applyRules similar to the rules of
				paragraphs (2)(D), (2)(E), (3), (4), (5), and (8) of section 2032A(c) shall
				apply for purposes of this subsection.
								(4)Income tax
				treatment of dispositionsFor
				purposes of chapter 1, in any case in which an additional tax is imposed by
				this subsection by reason of any disposition or use of an interest, such
				interest (if not otherwise disposed of in a transaction in which gain is
				recognized) shall be treated as sold at its fair market value at the time of
				the disposition or use, and gain shall be recognized notwithstanding any
				provision of subtitle A.
								(e)Certain
				additional rules To applyFor purposes of this section, rules
				similar to the following rules shall apply:
								(1)Certain real
				property includedSection 2032A(e)(3)(A).
								(2)Definitions of
				farm and farming purposesParagraphs (4) and (5) of section
				2032A(e).
								(3)Bond in lieu of
				personal liabilitySection 2032A(e)(11).
								(4)Special rule for
				woodlandsSection 2032A(e)(12).
								(5)Statute of
				limitationSection 2032A(f).
								(6)Special rules for
				involuntary conversions of real propertySection 2032A(h).
								(7)Exchanges of
				qualified real propertySection 2032A(i).
								(f)Cross
				referenceSee section 6324C for special lien on farm and
				conservation
				land.
							.
				(2)Conforming
			 amendmentSection 2525 of such Code, as amended by paragraph (1),
			 is amended by striking sections 2522 and 2523 and inserting
			 sections 2522, 2523, and 2524.
				(3)Clerical
			 amendmentThe table of sections for such subchapter is amended by
			 striking the last item and inserting the following new items:
					
						
							Sec. 2524. Gift of farm and conservation
				land.
							Sec. 2525. Extent of
				deductions.
						
						.
				(d)Generation
			 skipping tax
				(1)ExclusionSubsection
			 (b) of section 2611 of such Code (relating to certain transfers excluded) is
			 amended by redesignating paragraph (2) as paragraph (3) and by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)any transfer which, if made inter vivos by
				an individual, would be treated as a deduction under section 2524 (relating to
				gift of farm and conservation land),
				or
						.
				(2)Applicable
			 rulesSubsection (b) of section 2611 of such Code is amended by
			 adding at the end the following flush sentence:
					
						For
				purposes of paragraph (2), rules similar to the rules of section 2524 shall
				apply..
				(e)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, gifts made, and generation-skipping transfers after
			 December 31, 2008.
			
